                                            Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 1 of 10




                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        KIMETRA BRICE, et al.,                             Case No. 18-cv-01200-WHO
                                                          Plaintiffs,
                                   7
                                                                                               RULINGS FOLLOWING THE
                                                   v.                                          PRETRIAL CONFERENCE
                                   8

                                   9        HAYNES INVESTMENTS, LLC., et al.,
                                                          Defendants.
                                  10

                                  11
                                            KIMETRA BRICE, et al.,                             Case No. 19-cv-01481-WHO
                                  12
Northern District of California
 United States District Court




                                                          Plaintiffs,
                                  13
                                                   v.
                                  14
                                            MIKE STINSON, et al.,
                                  15
                                                         Defendants.
                                  16

                                  17

                                  18
                                                In advance of the Pretrial Conference on August 9, 2021, I provided Tentative Rulings.
                                  19
                                       Dkt. No. 281.1 At the conference itself, I heard argument on several motions. My rulings on all
                                  20
                                       of the pending motions follow.
                                  21
                                       I.       MOTION TO SHORTEN TIME/MOTION TO CERTIFY TO THE NINTH
                                  22            CIRCUIT – DKT. NO. 259

                                  23            The motion to shorten time to consider the merits of the motion to certify at the Pretrial

                                  24   Conference is GRANTED.

                                  25            Defendants’ motion to certify the summary judgment order for interlocutory review is

                                  26   DENIED. The resolution of three issues identified by defendants in support of their motion will

                                  27

                                  28   1
                                           All Docket citations are in Case No. 19-cv-01481.
                                         Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 2 of 10




                                   1   be better determined on a full factual record post-trial or by the Ninth Circuit on appeal. Given the

                                   2   disputes of material fact, certification of these issues now would not be useful or productive to

                                   3   resolve any theoretical splits in authority or to correct any alleged errors in my summary judgment

                                   4   order.

                                   5   II.      MOTION TO STAY – DKT. NO. 256
                                   6            The motion to stay is DENIED. Defendants had a full opportunity to seek a stay from the

                                   7   Ninth Circuit in June 2019 (when I denied the motion to stay pending the resolution of the appeal

                                   8   on the arbitration issue in 18-cv-01200) or again from me back in November 2019, when I denied

                                   9   the similar motion to compel in 19-cv-01481. Defendants present no new reasons justifying a

                                  10   stay, much less a stay on the eve of trial. The COVID-related protocols that will be implemented

                                  11   during trial in order to minimize risk to the trial participants were discussed at the Pretrial

                                  12   Conference.
Northern District of California
 United States District Court




                                  13   III.     MOTION TO REOPEN DISCOVERY - DKT. NO. 269
                                  14            Plaintiffs’ motion to reopen discovery is GRANTED. As explained in more depth below,

                                  15   I find that there is sufficient foundation provided by witnesses with adequate personal knowledge

                                  16   to conclude that the RSM data is authenticated and conditionally admissible at trial. Nonetheless,

                                  17   plaintiffs have also shown good cause for reopening discovery on this limited issue. Plaintiffs are

                                  18   given leave to take a two hour deposition of TF Holdings, Inc. to gather additional testimony

                                  19   regarding the authentication and/or admissibility of the RSM data. If plaintiffs proceed with that

                                  20   deposition, defendants shall be provided equal time to question TF Holdings.

                                  21            Counsel for defendants are encouraged to assist plaintiffs’ counsel in serving the subpoena

                                  22   on TF Holdings, Inc. and to secure a mutually agreeable time for that deposition sufficiently in

                                  23   advance of trial. If plaintiffs encounter any difficulties in the service or effectuation of that

                                  24   subpoena, they should notify me.

                                  25   IV.      MOTION TO EXCLUDE – DKT. NO. 224
                                  26            Defendants’ motion to exclude plaintiffs’ expert (Peterson) is GRANTED in part. At the

                                  27   outset, I recognize that some limited background could be helpful to the jury to introduce them to

                                  28   the scope and variety of tribal operations with respect to tribal lending and other related business.
                                                                                          2
                                        Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 3 of 10




                                   1   But that background must be balanced between plaintiffs’ beliefs and characterizations and

                                   2   defendants’ beliefs and characterizations. The parties are encouraged to agree to a Joint Statement

                                   3   regarding that background, obviating the need for much of the testimony from Peterson (consistent

                                   4   with my exclusion of testimony from defendants’ experts) that otherwise causes problems under

                                   5   Rule 403 given its marginal relevance and the not insignificant risks of prejudice, jury confusion,

                                   6   and waste of time if these experts were allowed to testify on all of their designated topics.

                                   7          Whether or not the parties can agree to a Joint Statement, limited testimony from Peterson

                                   8   will be allowed concerning the regulatory and legal background to provide context to Think

                                   9   Finance’s transition from its arrangement with the First Bank of Delaware to the tribal lending

                                  10   business and the subsequent shift to other business arrangements (his second and third opinions).

                                  11   Peterson may not discuss the specific convictions/criminal proceedings against others involved in

                                  12   tribal lending business but may opine that the structure and relationship of Think Finance’s
Northern District of California
 United States District Court




                                  13   lending operation was consistent with the structure and relationship of other lending operations

                                  14   involving tribes that were challenged in litigation. His testimony should comply with the other

                                  15   rulings made on the motions in limine. Defendants’ arguments regarding Peterson’s qualifications

                                  16   and methodology go to weight and not admissibility.

                                  17   V.     PRETRIAL STATEMENT DISPUTES – DKT. NO. 250
                                  18          A.      Bifurcation/Consolidation.
                                  19          Case No. 18-cv-01200, as I have indicated, is formally consolidated for trial with Case No.

                                  20   19-cv-01481. I will not bifurcate and try the claims against the Haynes Defendants separately

                                  21   given the near total factual overlap between the cases, except for the disputes as to the nature of

                                  22   each remaining defendant’s role in the tribal lending business.

                                  23          I am inclined to submit the question of Unjust Enrichment to the jury based on the

                                  24   authorities cited by plaintiffs. The UCL claim will be determined by me post-trial.

                                  25          B.      Witnesses
                                  26          Defendants’ motion to exclude plaintiffs’ witnesses (Judge Russ Nelms, Ritesh Patel, Sue

                                  27   Mouck, and Amy Young) is DENIED. The witnesses were adequately disclosed given plaintiffs’

                                  28   responses and disclosures. However, if defendants wish to depose any of these witnesses who
                                                                                         3
                                        Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 4 of 10




                                   1   have not yet been deposed, plaintiffs shall produce them for up to four hours of deposition prior to

                                   2   the start of trial. If defendants encounter any difficulties in arranging the deposition of any of

                                   3   these undeposed witnesses, they should notify me.

                                   4   VI.     MOTIONS IN LIMINE – DKT. NOS. 248, 251
                                   5           A.      Defendants’ MILs
                                   6                   1.         MIL No. 1
                                   7           GRANT as to amount and other information regarding settlements in other tribal lending

                                   8   cases, except limited testimony will be allowed so that plaintiffs can establish how the RSM data

                                   9   was produced and used in prior settlements to counter defendants’ attacks on the trustworthiness

                                  10   and reliability of that data. I will issue a limiting instruction to obviate any potential prejudice to

                                  11   defendants.

                                  12                   2.         MIL No. 2
Northern District of California
 United States District Court




                                  13           GRANT. Defendants, however, are precluded from asking plaintiffs about their personal

                                  14   knowledge regarding defendants’ acts as well as topics that go only to plaintiffs’ suitability to be

                                  15   class representatives. As discussed below, defendants shall not discuss plaintiffs’ credit history or

                                  16   use of other high-interest loan products unless plaintiffs open the door by discussing the impact

                                  17   paying the usurious interest had on them. If that door is opened, defendants will have an

                                  18   opportunity to ask plaintiffs about their use of other high-interest loans and explore why plaintiffs

                                  19   used high-interest loans.

                                  20                   3.         MIL No. 3
                                  21           DENY. Inappropriate for a MIL. To the extent defendants want “advance direction” they

                                  22   should work with plaintiffs to identify the significant documents that concern them and reach a

                                  23   stipulation if possible.

                                  24                   4.         MIL No. 4
                                  25           DENY. As explained in more depth below, I tentatively find that witnesses with adequate

                                  26   personal knowledge can authenticate the RSM data and lay the foundation for its conditional

                                  27   admission. Defendants may attack the contents and reliability of the admitted RSM data through

                                  28   cross-examination. Defendants’ arguments about the unreliability of the data and RSM’s lack of
                                                                                          4
                                        Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 5 of 10




                                   1   knowledge as to Think Finance’s origination of that data go to weight, not admissibility.

                                   2                  5.      MIL No. 5
                                   3          DENY. Admission of summaries will be addressed when raised at trial.

                                   4                  6.      MIL No. 6
                                   5          GRANT as to mention of criminal proceedings/convictions but DENY for other purposes

                                   6   (e.g., introduction of communications/documents to show the active participation of particular

                                   7   defendants in the tribal lending business). I will issue limiting instructions as necessary.

                                   8                  7.      MIL No. 7
                                   9          GRANT as to “rent-a-bank,” “rent-a-tribe,” grave sin, mafia, extortionate, criminal

                                  10   racketeering, kickback, extort, cheat, and scam. DENY as to racketeering (civil only), scheme,

                                  11   subterfuge, front, fraud, and loan shark. The terms “rent-a-tribe” or “rent-a-bank” in exhibits or

                                  12   designated video deposition testimony will not be redacted; counsel may not comment on those
Northern District of California
 United States District Court




                                  13   phrases, solicit witnesses to use those phrases, or quote them in argument.

                                  14                  8.      MIL No. 8
                                  15          DENY, except that limited use and mention of regulatory actions to explain defendants’

                                  16   knowledge of, concerns about, and actions in response to regulatory activity is permitted. I will

                                  17   provide a limiting instruction as necessary.

                                  18                  9.      MIL No. 9
                                  19          GRANT. Plaintiffs may comment on this case or introduce evidence for purposes of

                                  20   showing knowledge of and active participation by defendants in the tribal lending business, but

                                  21   plaintiffs shall not argue that there was any significance to the court’s denial of the requested

                                  22   preliminary injunction.

                                  23                  10.     MIL No. 10
                                  24          DENY.

                                  25          B.      Plaintiffs’ MILs
                                  26                  1.      MIL No. 1
                                  27          GRANT as to (i), (ii). I have repeatedly held that tribal law does not apply and sovereign

                                  28   immunity is irrelevant. Defendants may adduce facts about the Tribes’ roles in, control over, and
                                                                                          5
                                        Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 6 of 10




                                   1   money received from the tribal lending business but may not solicit testimony or argue that the

                                   2   Tribes were acting in their “sovereign” capacity or “exercising their sovereignty.” That would

                                   3   cause jury confusion and waste time on a complex legal issue that is irrelevant. See Rule 403.

                                   4          GRANT (ii). I have repeatedly held that plaintiffs do not need to prove that defendants

                                   5   personally collected debts or interest, although defendants may introduce evidence regarding the

                                   6   conduct and role of each defendant.

                                   7          GRANT in part (iv) as to RICO liability. Shareholder status is not a shield for personal

                                   8   participation. Defendants remain free to argue that there was not sufficient personal participation

                                   9   because defendants had insufficient knowledge about or control over the RICO conduct, did not

                                  10   intend to join the RICO Enterprise, etc.

                                  11          GRANT in part (v). The scope of the Bankruptcy Release was determined on summary

                                  12   judgment and counsel cannot argue to the contrary. That said, any ruling or interpretation by the
Northern District of California
 United States District Court




                                  13   Bankruptcy Court related to that issue may be raised for my consideration if it provides a ground

                                  14   to reconsider that summary judgment determination.

                                  15          GRANT (vi). Class certification and related issues of each plaintiff’s adequacy or

                                  16   suitability to be class representatives are not issues for the jury. Defendants can, however, explore

                                  17   the issue of Browne’s residence and that RSM’s data showed him as a California resident when he

                                  18   was not.

                                  19          GRANT (vii). I rejected defendants’ position that the release of two individuals from

                                  20   liability as directors of Think Finance impacts the liability of 7HBF on the motion for summary

                                  21   judgment under California law. Whether any of the three Harvisons was acting on behalf of 7HBF

                                  22   through his conduct with or for Think Finance sufficient to make 7HBF itself liable is still an open

                                  23   question.

                                  24                  2.      MIL No. 2
                                  25          GRANT. The evidence plaintiffs have offered from persons with adequate personal

                                  26   knowledge regarding the source of and use of the RSM data is sufficient to establish authenticity.

                                  27          As to admissibility, I find the record is sufficient to conditionally admit the RSM data

                                  28   under Rule 803(6) because the testimony of RSM appears to establish what the RSM data
                                                                                         6
                                        Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 7 of 10




                                   1   includes, how the RSM data was secured, and how the RSM data was used by RSM under the

                                   2   auspices of various court orders. The RSM data satisfies Rule 803(6) because (i) the data appears

                                   3   to be records kept in the ordinary course of RSM’s business, (ii) the data was relied upon by RSM,

                                   4   and (iii) RSM has a substantial interest in the accuracy of that data.

                                   5          I separately find that the record is sufficient to conditionally admit the RSM data under

                                   6   Rule 807 (Residual Exception) as the RSM data possess adequate circumstantial guarantees of

                                   7   trustworthiness equivalent to the other hearsay exceptions given its source (electronic records of

                                   8   loan transactions maintained by Think Finance), its use, and the apparent lack of complaints about

                                   9   its accuracy (from courts, defendants, or class members) in other proceedings. The RSM data also

                                  10   appears to be more probative and adequate for the point for which plaintiffs offer it than other

                                  11   sources. Finally, given that Think Finance is a bankrupt and defunct entity, and given that the

                                  12   reorganized debtors related to Think Finance and/or the parent company of those reorganized
Northern District of California
 United States District Court




                                  13   debtors are controlled in some respect by some component of the defendants in this action and

                                  14   plaintiffs have apparently not been able to secure full cooperation with those other entities, the

                                  15   other avenues that defendants allege exist for securing the same data (from the reorganized debtors

                                  16   or from the tribal entities) are neither reasonable nor necessary. In addition, as noted, plaintiffs

                                  17   may take the limited deposition of TF Holdings to provide further support to the authentication or

                                  18   admissibility of the RSM data.

                                  19          The RSM data is not admissible under Rule 801.

                                  20          Defendants may attack the reliability of the RSM data as well as plaintiffs’ methods of use

                                  21   of that data at trial. Those challenges go to weight, not admissibility.

                                  22                  3.      MIL No. 3
                                  23          GRANT. Defendants have not shown how a good faith defense is relevant to any of the

                                  24   claims to be presented to the jury (although it may be relevant to the UCL claim and can be

                                  25   addressed through testimony post-trial). Moreover, defendants could not raise the defense without

                                  26   implicating Think Finance’s attorney client privilege or attorney work product protection over

                                  27   what legal advice Think Finance was provided that Think Finance conveyed to these defendants.

                                  28   Defendants state that “Think Finance” (or whomever currently holds that privilege, perhaps the
                                                                                          7
                                        Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 8 of 10




                                   1   reorganized debtors) has instructed these defendants that they may not waive the

                                   2   privilege/protection; defendants have produced redacted Board minutes and other documents in

                                   3   this litigation precluding plaintiffs from viewing the entire presentations, advice and decisions in

                                   4   those meetings, including what may have been covered by the attorney client privilege or attorney

                                   5   work product information in those documents. It would be unfair to allow these defendants to use

                                   6   a good faith defense that defendants admit ultimately rests on attorney client information provided

                                   7   by Think Finance attorneys as both a sword and a shield given their invocation of the privilege to

                                   8   shield relevant information in this litigation.

                                   9                  4.      MIL No. 4
                                  10          GRANT in part. What the parties may argue to the jury will be limited and defined by the

                                  11   Final Jury Instructions. No party may argue anything contrary to those Instructions. As to (i)

                                  12   racketeering, I will use an instruction similar to one used in 16-cv-0236 (Planned Parenthood et
Northern District of California
 United States District Court




                                  13   al. v. Center for Medical Progress et al.) for the sole purpose of explaining to the jury that civil

                                  14   liability is at issue, despite the use of the word “racketeering” in the RICO statute.

                                  15          As to (ii) conspiracy to operate or manage a RICO Enterprise, both sides agree that in

                                  16   Ninth Circuit there is “no requirement that the defendants have actually conspired to operate or

                                  17   manage the enterprise himself or herself.” As to (iii), the Final Jury Instructions will make it clear

                                  18   that plaintiffs do not need to show that any defendant personally attempted to collect an unlawful

                                  19   debt from a particular consumer. Defendants shall not argue to the contrary. As to (iv) proximate

                                  20   cause, defendants may argue that plaintiffs’ injuries are too indirect to satisfy proximate cause but

                                  21   the definition of what is sufficiently direct will be governed by the Final Jury Instructions.

                                  22                  5.      MIL No. 5
                                  23          GRANT. Defendants may introduce evidence regarding other entities’ and persons’

                                  24   involvement in or control over the tribal lending business. Defendants may introduce evidence

                                  25   regarding how the loans were financed and the loan payments collected and distributed (as well as

                                  26   to whom the payments were distributed). Defendants may introduce evidence showing that their

                                  27   clients were on the “fringes” of the tribal lending business. Defendants may not solicit testimony

                                  28   or argue that any entity/person’s absence in this trial or that other any entity/person’s potential
                                                                                          8
                                        Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 9 of 10




                                   1   culpability is relevant to any defendant’s liability. Defendants may not solicit testimony or argue

                                   2   that any other parties’ settlement/judgment/liability for the claims asserted here or related claims

                                   3   offsets their liability. That testimony is excluded under Rule 403 as irrelevant and because that

                                   4   testimony risks mini-trials about those other settlements/judgments. Similarly, what plaintiffs’

                                   5   counsel alleged or argued concerning other defendants in other lawsuits is not relevant or

                                   6   admissible given the Rule 403 concerns. The Final Jury Instructions will advise the jurors to

                                   7   ignore the absence of others when determining liability and damages. Any argument about double

                                   8   recovery is not for the jury but should be addressed on post-trial motions.

                                   9                   6.      MIL No. 6
                                  10           GRANT, unless plaintiffs open the door to some limited testimony about their options for

                                  11   credit and use of high-interest loans through testimony about their damage from paying usurious

                                  12   interest on the loans at issue in this case. Plaintiffs may, for example, testify about how much
Northern District of California
 United States District Court




                                  13   interest they paid or the need to roll one of their loans from defendants into another high-interest

                                  14   loans without opening the door. Plaintiffs may not, however, testify that they were unable to pay

                                  15   other bills or suffered particular hardships given their need to pay the interest on the loans at issue

                                  16   without opening the door.

                                  17           The issue of whether these plaintiffs are adequate or suitable to be class representatives is

                                  18   not a question for the jury.

                                  19                   7.      MIL No. 7
                                  20           GRANT. Allegations by counsel in other cases are irrelevant to this case. The adequacy

                                  21   or suitability of the plaintiffs to serve as class representatives are not issues for the jury.

                                  22                   8.      MIL No. 8
                                  23           DENY. Plaintiffs can counter this characterization with percipient witness evidence that

                                  24   Think Finance was not a “servicer” or mere provider of services to others.

                                  25                   9.      MIL No. 9
                                  26           GRANT. Not contested.

                                  27                   10.     MIL No. 10
                                  28           DENY. The Court will allow a limited amount of percipient witness testimony on these
                                                                                           9
                                        Case 3:18-cv-01200-WHO Document 207 Filed 08/10/21 Page 10 of 10




                                   1   topics.

                                   2                    11.     MIL No. 11
                                   3             GRANT, as to the uncontested unlicensed status of the entities in California. What

                                   4   interest these entities actually charged class members or others on loans at issue in this case is

                                   5   subject to proof at trial.

                                   6             IT IS SO ORDERED.

                                   7   Dated: August 10, 2021

                                   8
                                                                                                     William H. Orrick
                                   9                                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         10
